Citation Nr: 0308254	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-22 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a reduction in the rating for postoperative 
lumbosacral disc disease from 40 percent to 20 percent, 
effective from November 1, 2000, was proper.

2.  Whether a reduction in the rating for a tender surgical 
scar in the lumbosacral area from 10 percent to 0 percent, 
effective from November 1, 2000, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from March 
1981 to June 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
reduced the rating for the veteran's postoperative 
lumbosacral disc disease from 40 percent to 20 percent and 
reduced the rating for related scars to noncompensable, both 
effective November 1, 2000.  The veteran testified at a 
hearing before the undersigned at the RO in August 2002.

The issue of the propriety of the reduction in the rating for 
surgical scars is the subject of a remand which follows this 
decision.


FINDING OF FACT

The veteran's postoperative lumbosacral disc disease has 
remained manifested by neuropathy, moderate limitation of 
motion, and persistent low back pain.


CONCLUSION OF LAW

Restoration of a 40 percent rating for the veteran's 
postoperative lumbosacral disc disease is warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.105(e), 
3.344, 4.71a, Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, VA examination reports, and private 
medical records.  The appellant was notified of the 
applicable laws and regulations.  The rating decision 
proposing reduction of the rating, the August 2000 rating 
decision, the statement of the case, and supplemental 
statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  He was notified of the provisions of the 
VCAA in August 2001 correspondence, which specifically 
informed him of his and VA's relative duties in obtaining 
evidence, and in the May 2002 supplemental statement of the 
case, which set out the substantive provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection for a postoperative low back disability, 
rated 20 percent was granted in a February 1987 rating 
decision.  In October 1997, the veteran underwent a second 
laminectomy and discectomy.  In a June 1998 rating decision, 
a temporary total rating was assigned for convalescence, and 
a 20 percent rating was resumed in January 1998.  

On July 1998 VA examination, the veteran reported that he 
injured his back while lifting a barrel in 1982.  He 
developed pain in his lower back and his legs went numb.  He 
underwent surgery in service at L4-L5, and was on permanent 
profile until his separation from service.  He had 
intermittent back pain and muscle spasm since the injury.  He 
had difficulty getting out of bed in the morning due to 
stiffness and pain,  In August 1997 he developed numbness and 
pain in both legs, and he underwent surgery on L1-L2 in 
October 1997.  Presently, the back was tender, and sudden 
movement caused pain and pressure.  The veteran was stiff in 
the morning.  He had pain in the back and down both legs to 
the knees.  The legs also went numb daily, but this went away 
after 1/2 hour if he took a hot bath or moved around.  The 
veteran's gait was normal.  Scars were unsightly and tender 
from L2 to S1; a 9 by 11 cm cross was formed by the scars.  
Flexion was to 80 degrees with pain; with fatigue, flexion 
was to 64 degrees with pain.  Active extension was to 20 
degrees with pain, and passive to 25 degrees (as was with 
fatigue).  Strength and reflexes in the lower extremities 
were normal; light touch sensation was decreased.  X-rays 
showed degenerative disc disease at L1-L2, L4-L5, and L5-S1, 
and there were mild degenerative changes throughout the 
lumbar spine.

In September 1998, the RO assigned a 40 percent rating for 
the postoperative low back disorder.  The veteran was 
notified that the rating was subject to review, as the 
disability was considered likely to improve.

On April 2000 VA examination, the veteran reported that since 
his last surgery, he had experienced no radiculopathy.  He 
was stiff in the early morning, and had increased low back 
pain when he had to lift things.  The increases lasted for a 
day or two.  He denied incoordination, weakness, or excess 
fatigability.  Any functional impairment was due to pain 
secondary to overuse.  On examination, the scars were well-
healed and not significantly tender to palpation.  There was 
no spasm or tenderness.  Flexion was to 80 degrees, and was 
restricted by sharp low back pain.  Extension was to 30 
degrees, and was again limited by lumbosacral pain.  Lower 
extremity reflexes and sensation were normal.  The examiner 
opined that the veteran appeared to have no functional 
impairment on a routine basis, but he did have a loss of 
flexion and extension on weekly flare-ups.

In May 2000, the RO proposed to reduce the rating for the 
postoperative lumbosacral disability to 20 percent, and to 
reduce the rating for the surgical scar to 0 percent.  In 
June 2000 correspondence, the veteran objected to both 
reductions.  He stated that the April 2000 examination was 
cursory and inadequate, and that private medical records 
should be considered.  In August 2000, the RO reduced the 
ratings to the proposed levels.

Private treatment records from September 2000 to May 2001 
reveal that the veteran reported occasional activity related 
pain following his separation from service.  In 1998, he had 
a twisting injury and required further surgery.  In September 
2000, x-rays and MRIs showed no evidence of nerve root 
distortion or a herniated disc.  There were some abnormal 
facet joints which could account for the complaints of pain.  
On February 2001 examination, he complained of stabbing pains 
and deep aches in his back and extending as far as his knees.  
Flexion of the lumbosacral spine was "reasonably well 
preserved."  He had increased low back pain with extension, 
twisting to the right, and flexing to the left.  Left ankle 
jerk reflex was mildly diminished relative to the right.  
There were patchy abnormalities on sensory examination.  In 
March 2001, the veteran complained of exacerbation and 
activity related pain.  He was given a steroid injection in 
March and May 2001, with good results.

On August 2001 VA examination, the veteran reported that due 
to pain and stiffness in his back it was a struggle to get up 
every morning.  Sudden movement caused pressure and pain in 
the low back.  Pain extended down his legs to his knees.  
Numbness occurred daily, and grew worse if he sat for a long 
time.  He had two steroid injections which had helped some.  
The pain was dull and aching, with sharp flare-ups.  He 
stated his back was weak, and he had experienced fatigue and 
a lack of endurance.  On examination, there was tenderness 
from L1 to S1.  Flexion was to 45 degrees with pain, and 
extension was to 20 degrees with pain.  There was pain with 
all motion.  The scars formed a 9 by 11 cm cross, and were 
tender and unsightly.  Strength and reflexes in the lower 
extremities were normal; light touch was decreased in the 
left leg.  X-rays were normal, but prior x-rays showed mild 
degenerative changes and disc space narrowing at L1-L2, L4-
L5, and L5-S1.  A September 2000 MRI showed scarring at L5-S1 
and L4-L5, but no herniated disc or nerve root pressure.  
There were abnormal facet joints.

Private medical records from August to October 2002 reveal 
complaints of periodic severe exacerbations of pain with 
bending and flexing.  The veteran had marked daily stiffness 
and aching low back pain.  In August 2002, flexion was 
"really quite good," but there was some limitation of 
extension and he had paravertebral tenderness.  In September 
2002, there was limited motion in extension, and the veteran 
complained of pain with flexion, which was also limited.  A 
diminished left ankle jerk was noted in October 2002.  Severe 
degenerative changes of the lumbar spine were noted on x-ray, 
and fusion was recommended.

In February 2003, a VA examiner reviewed his August 2001 
examination in connection with another examination of the 
veteran.  The results were virtually identical.  The veteran 
continued to complain of pain radiating to his legs, but the 
numbness of the legs came more frequently now.  The back pain 
was constant, and with flare-ups, he could not move.  He had 
to hold on to something when dressing or undressing.  On 
examination, flexion was to 48 degrees with pain, and 
extension was to 5 degrees with pain.

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons for the proposed reduction, and given 60 days in 
which to present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  The due process 
requirements for a reduction have been met.  38 C.F.R. 
§ 3.105(e).

Generally, reductions in rating are appropriate where there 
has been an improvement in the disability, as shown by the 
evidence of record.  A reduction is not appropriate where it 
is based solely on a determination that the criteria for a 
lower rating are more appropriate.  In cases where the rating 
has been in effect for less than five years, as here, the 
rating is not entitled to the additional safeguards of 
38 C.F.R. §§ 3.343 and 3.344.  However, the reduction still 
must be supported by adequate evidence.  38 C.F.R. §§ 4.1 and 
4.2.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
Intervertebral disc disease is rated under Code 5293, which 
was amended effective August 2002.  However, the Board finds 
that the old criteria are more beneficial to the veteran, and 
hence he is entitled to consideration under them for the 
entire appellate period.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The rating criteria in effect prior to August 
22, 2002 provided that moderate disease with recurring 
attacks was rated 20 percent.  Severe disease, with recurring 
attacks and intermittent relief, merits a 40 percent rating.  
A 60 percent rating is assigned for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2002).

Here, with the exception of a single April 2000 examination, 
the veteran's complaints and symptoms have been very 
consistent.  He complains of low back pain with radiation 
into his legs, and numbness of his legs when he sits for 
extended periods.  Limitation of motion has been noted on 
each examination to some degree, and pain has been present on 
motion in all directions.  Further, the veteran has 
radiographic evidence of degenerative disc and joint disease, 
and shows some neurological symptoms consistent with disc 
disease, such as diminished ankle jerk or reduced sensitivity 
to touch.  While these symptoms do not fully satisfy the 
criteria for a 40 percent rating, they do approximate them.  
His pain is constant, and he shows only intermittent relief.  
A private physician has suggested fusion.  Further, the 
veteran has some neurological symptoms, though not severe 
enough to warrant the next higher rating.

The April 2000 examination upon which the reduction was based 
is inconsistent with the overall disability picture presented 
by other VA examinations and private treatment records.  The 
preponderance of the evidence does not show sustained 
improvement in the veteran's postoperative lumbosacral 
disability.  Hence, the reduction in the rating was not 
proper, and restoration of a 40 percent rating is warranted.


ORDER

Restoration of a 40 percent rating for postoperative 
lumbosacral disc disease is granted.


REMAND

The veteran's September 2000 notice of disagreement 
encompassed disagreement with the reduction of the rating for 
his surgical scars from 10 percent to noncompensable.  The RO 
has not issued a statement of the case on this matter.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to the issue, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1998).  The claim is therefore REMANDED for the following 
action:

The RO should furnish the veteran an 
appropriate statement of the case on the 
matter of the propriety of the reduction 
in rating for his low back surgical 
scars.  Any further notice or development 
indicated must be done.  The statement of 
the case should contain a detailed 
explanation of the rationale and the 
legal authority for the decision.  The 
case should then be returned to the Board 
for appellate review, if appropriate.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

